DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on April 04, 2022.  In virtue of this amendment:
Claims 16-17 are cancelled; and thus,
Claims 1-15 are now pending in the instant application.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, in line 7, “should be” should be changed to --are--
Claim 1, in line 9, “should be” should be changed to --are--
Claim 11, in line 4, “should be” should be changed to --are--
Claim 11, in line 6, “should be” should be changed to --are--
Appropriate correction is required.
Claims 2-10 and 12-15 are also objected as being dependent upon objected claims 1 and 11, respectively.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-15 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A system of facilitating control of a plurality of lighting devices, said system comprising … “at least one processor configured to … transmit, via said at least one transmitter, at least one message identifying said identified lighting devices of said group and comprising an identifier of said group, said at least one message causing said identified lighting devices of said group to be configured to carry out subsequent commands comprising said identifier, receive lighting control assignments in which lighting control instructions are assigned to said subset, and reassign said lighting control instructions such that said group is formed”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-10 would be allowable as being dependent on claim 1).
A method of facilitating control of a plurality of lighting devices, said method comprising … “forming an incipient conception of a group of identified lighting devices of said subset based on said analysis of said light script and reassigning said lighting control instructions such that said group is formed; and transmitting, via at least one transmitter, at least one message identifying said identified lighting devices of said group and comprising an identifier of said group, said at least one message causing said identified lighting devices of said group to be configured to carry out subsequent commands comprising said identifier”, in combination with the remaining claimed limitations as claimed in independent claim 11 (claims 12-15 would be allowable as being dependent on claim 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Knode et al. – US 9,595,880
Prior art Chobot – US 2014/0167642
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        August 7, 2022